Pee cueiam :
The court is of the opinion that the section referred to relates to the authentication of State records, and that the last clause, which says that records uso authenticated shall have such faith and credit given to them in every court and office within the United States as they have by law or usage in the courts or offices of the State' from which they are taken f does not impart to a State record so authenticated any thing more than “ faith and credit,” and certainly does not extend the effect of a decision against a State to the General Government, nor make an award or judgment, which may be final against a State, either obligatory in law or conclusive as evidence against the United States.
But inasmuch as the counsel for the Government is willing that this question be presented to the Supreme Court, if the *118case shall be taken there, the findings of the court will be amended and refiled so as to show the approval of the governor of Virginia, on which the claimant now relies.
As to the resolves of- the Continental Congress, and of the general assembly of Virginia, and the correspondence published in the State Papers of Virginia, the court is of the opinion that if they had been put in evidence on the trial they would not have changed the result; and the court is further of the opinion that if they establish a fact or presumption in favor of the claimant the Supreme Court is as well authorized to take judicial cognizance of and give effect to them as is this court.
The order of the court is that the findings of fact and conclusions of law heretofore filed in this case be withdrawn from the files, and that the amended findings of fact and conclusions of law now filed stand as the findings and conclusions of the court, and that the claimant’s motion for a new trial be overruled.